                       Case 1:19-cr-10080-NMG Document 681-1 Filed 12/09/19 Page 1 of 4
                                        MARTIN G. WEINBERG, P.C.
                                              ATTORNEY AT LAW

  20 PARK PLAZA, SUITE 1000                                                                 EMAIL ADDRESSES:
BOSTON, MASSACHUSETTS 02116
                                                                                            owlmcb@att.net
                                                                                            owlmgw@att.net
      (617) 227-3700

     FAX (617) 338-9538

    NIGHT EMERGENCY:
       (617) 901-3472


                                             October 18, 2019

    Via Electronic Mail
    Eric Rosen
    Justin O’Connell
    United States Attorney’s Office
    1 Courthouse Way, Suite 9200
    Boston, MA 02210
    eric.rosen@usdoj.gov
    justin.O'Connell@usdoj.gov


                  RE: USA v. Sidoo et al; 19-CR-10080

    Dear Eric and Justin:

            This letter is to request that you provide the defense (myself as well as my co-counsel) with the
    tape recordings of all non-minimized interceptions resulting from the execution of the four Title III
    interception Orders that have been disclosed to the defense in discovery and similarly to provide us
    with any and all consensual recordings and texts that were initiated or received by Mr. Singer after he
    commenced his cooperation in late September of 2018. As you know, we have received from you the
    audio recordings of intercepts deemed “pertinent” but not the audio recordings of other interceptions
    of Rick Singer that resulted from the Title III Orders that the Government has at least implicitly deemed
    “non pertinent”. Likewise we have received a subset of the “consensual” recordings and texts (by my
    count we received 2043 calls and texts and are missing 6,510 of the 8,3533 audios and calls between
    October 1, 2018 and March 14, 2019). Amongst the non-disclosed interceptions are telephone calls
    that were not contemporaneously minimized by those monitoring the execution of the Title III Orders.
    Amongst the non-disclosed consensual calls and texts are communications made by Mr. Singer while
    he was actively cooperating with the Government. Also missing are the Singer-Meredith calls that
    occurred in April and May and were relied upon in the Title III Applications. As to the Title III
    intercepts, it is my understanding that no Assistant United States Attorney working as part of the
    prosecution team made the specific determinations as to whether any specific non-disclosed audio was
    or was not “pertinent”, instead relying on determinations made either by law enforcement officers or
    others. I am without knowledge as to who made the determinations as to which consensual recording
    and text to disclose or not disclose. Amongst the reasons why the audios that were intercepted and not
    minimized and the non-disclosed consensual recordings and texts need to be disclosed are the
    following:

       1. That if Mr. Singer testifies, they constitute 3500 to the extent there is any discussion of any of
          the subject matter of his testimony;
           Case 1:19-cr-10080-NMG Document 681-1 Filed 12/09/19 Page 2 of 4

  2. That if Mr. Singer testifies, they predictably have exculpatory information within them that is
     otherwise unavailable to the defense such as evidence that would be admissible as to bias, as
     prior inconsistent statements, under FRE 608(b), as leads to additional exculpatory evidence, or
     as substantive exculpatory evidence that the Government is required by Due Process and our
     Local Rules to disclose. For instance, the recordings made of the Singer-Meredith
     communications will be highly relevant in terms of establishing Singer’s bias;

  3. That certain disclosed audios make reference to prior conversations Singer claims to have had
     during the time period of the Title III interceptions with certain Deans of Universities, or coaches,
     or business people, etc. that I cannot locate based on the limited universe of “pertinent” audios
     that are disclosed. The absence of such prior interceptions would prove he was lying when he
     claims to have had such prior conversations. The prior audios are needed to prove that Singer
     has a pattern of deceit when speaking with others including certain of the charged parents during
     calls in which he claims to have had prior conversations that he in fact didn’t have. The call logs
     have inadequate and inconsistent detail and only run through October 1, 2018. There are no call
     logs for the post-October 1, 2018 period providing us with no means to even begin to be able to
     track what was not disclosed;

  4. That if I am correct that no Assistant United States Attorney who is a member of the prosecution
     team has personally reviewed all of the intercepted and non-minimized audios, and all of the
     consensual recordings and texts, then the defense has no assurance that there has been any
     meaningful determination that all “exculpatory” information in the possession of the prosecution
     team has been identified and disclosed as required by Due Process;

  5. That any and all communications by Singer while he was cooperating with the Government have
     the potential to demonstrate his bias and interest in favor of furthering the Government’s
     investigation – or alternatively evidence his intentional attempts to impede the investigation –
     all of which are discoverable.

         I would appreciate your considering whether the practice most consistent with Rule 16, the
Local Rules, Brady v Maryland, and Giglio v United States is to make a full disclosure of all non-
minimized audio intercepts and consensual recordings and texts of Mr. Singer. Even if he is not a
witness, under FRE 806, his impeachment will be admissible. To withhold the missing audios and
texts at this time, and then to disclose them on your own or to be required by the Court to disclose them
closer to trial, will likely require a continuance of any scheduled trial in order for the defense to have
the necessary ability to listen, transcribe, investigate, and ultimately use as evidence. Accordingly, we
are asking for the prompt production of all of the non-disclosed Title III and consensual audios and
texts. The prompt production would facilitate our pretrial preparation, and also facilitate the
preparation of timely substantive motions challenging the electronic surveillance itself as well as
enabling us to make other timely filings that might arise from our review of the missing audios and
texts.

        Additionally, I would request (1) any interim progress reports that would have been regularly
made to Judge Burroughs during the ongoing interception period and (2) any logs maintained by the
monitoring agents at or around the time they were monitoring the interceptions that would contain
contemporaneous notes and summaries of the content of the conversations that were being intercepted
other than the call logs that have already been produced. The progress reports are regularly produced
as part of Title III discovery as are the contemporaneous logs that would assist the defense in both
determining whether minimization obligations were being properly applied and in having some basis
of knowledge for what was not produced.
             Case 1:19-cr-10080-NMG Document 681-1 Filed 12/09/19 Page 3 of 4
         Finally, representations were made to the Court regarding the nexus between the expected Title
III interceptions and the District of Massachusetts. Other than what appears facially in the Applications
and Affidavits, what evidence existed at the time that the Title III Orders were sought to support the
expectation that evidence relevant to a District of Massachusetts criminal conduct would likely result
from the interceptions of Singer’s cellphone etc.



                                                                Respectfully,

                                                                DAVID SIDOO
                                                                By his attorneys,

                                                                Martin G. Weinberg
                                                                Martin G. Weinberg, P.C.

                                                                David Z. Chesnoff
                                                                Richard A. Schonfeld
                                                                Chesnoff & Schonfeld, PC

                                                                ROBERT ZANGRILLO
                                                                By his attorney,

                                                                Martin G. Weinberg
                                                                Martin G. Weinberg, P.C.

                                                                GAMAL ABDELAZIZ
                                                                By his attorney,

                                                                Brian T. Kelly
                                                                Nixon Peabody LLP

                                                                DIANE AND TODD BLAKE
                                                                By their attorneys,

                                                                David Meier
                                                                Todd & Weld LLP

                                                                Stephen H. Sutro
                                                                Duane Morris LLP

                                                                AMY AND GREGORY COLBURN
                                                                By their attorney,

                                                                David S. Schumacher
                                                                Hooper, Lundy, & Bookman, P.C.
Case 1:19-cr-10080-NMG Document 681-1 Filed 12/09/19 Page 4 of 4


                                       ELISABETH KIMMEL
                                       By her attorneys,

                                       Eóin P. Beirne
                                       Cory S. Flashner
                                       R. Robert Popeo
                                       Mintz, Levin, Cohn, Ferris, Glovsky
                                       and Popeo, PC

                                       WILLIAM McGLASHAN, JR.
                                       By his attorney,

                                       John C. Hueston
                                       Hueston Hennigan LLP

                                       MARCI PALATELLA
                                       By her attorney,

                                       Michael K. Loucks
                                       Skadden, Arps, Slate, Meagher
                                       & Flom LLP

                                       JOHN WILSON
                                       By his attorneys,

                                       Michael Kendall
                                       Yakov Malkiel
                                       White & Case LLP

                                       Dr. HOMAYOUN ZADEH
                                       By his attorney,

                                       Tracy A. Miner
                                       Miner Orkand Siddall LLP
